

116 S2958 IS: Expanded Food Safety Investigation Act of 2019
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2958IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide the Food and Drug Administration with authority to conduct microbial sampling on
			 concentrated animal feeding operations as necessary to facilitate a
			 foodborne illness outbreak investigation, determine the root cause of an
			 outbreak of foodborne illness, or address other public health needs.
	
 1.Short titleThis Act may be cited as the Expanded Food Safety Investigation Act of 2019.
		2.Microbial sampling on concentrated animal feeding operations
 (a)In generalChapter IV of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 341 et seq.) is amended by adding at the end the following:
				
					424.Microbial sampling on concentrated animal feeding operations
 (a)In generalThe Secretary may request access to a concentrated animal feeding operation in order to conduct microbial sampling, if the Secretary determines that such microbial sampling is necessary in order to facilitate a foodborne illness outbreak investigation, determine the root cause of an outbreak of foodborne illness, or address other public health needs.
 (b)Granting of reasonable accessA concentrated animal feeding operation that receives a request for access under paragraph (a) shall provide reasonable access to the Secretary to conduct such microbial sampling, including sampling of plants, animals, water, and the environment, as the Secretary determines appropriate to address the public health need. Such operation may place reasonable conditions on access to the operation, including by specifying a time, place, and manner for sampling, provided that any such conditions do not prevent the Secretary from conducting appropriate sampling within a reasonable period of time.
 (c)Authority over foods regulated by the Secretary of AgricultureNothing in this section shall be construed to impose additional requirements by the Secretary, beyond microbial sampling, with respect to food that is within the jurisdiction of the Secretary of Agriculture pursuant to the Federal Meat Inspection Act, the Poultry Products Inspection Act, or the Egg Products Inspection Act.
 (d)Coordination with other public health agenciesThe Secretary shall ensure that data collected under this section are made available to the Secretary of Agriculture and relevant State and Federal public health agencies in order to facilitate work in detecting, investigating, or preventing foodborne illness. Nothing in this section shall be construed to limit the rights and exemptions otherwise available under section 552 of title 5, United States Code.
 (e)DefinitionIn this section, the term concentrated animal feeding operation has the meaning given such term in section 122.23(b) of title 40, Code of Federal Regulations (or any successor regulations)..
 (b)EnforcementSection 301 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at the end the following:
				
 (fff)The refusal to provide reasonable access for microbial sampling in accordance with section 424..